Wells, J., orally.
The general principle is that, in a conditional contract, if there be but a partial performance by one party, the other may retract. The plaintiff failed as to his part, and cannot complain of the erasure. He had no right to be benefited by his own wrong.
There was nothing illegal in withholding the requested instructions. An agreement may, without direct- and specific terms, embrace all that the request contemplated. The right to erase might be implied from the nature of the transaction.
Whether the deposition was wrongfully admitted, need not be decided; because its contents had no tendency to prove the issue for the defendant. A party has no ground of complaint, if he has not been injured.

Exceptions overruled.